Name: Council Regulation (EEC) No 1272/80 of 22 May 1980 on the conclusion of the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation
 Type: Regulation
 Subject Matter: cooperation policy;  political geography;  European construction;  trade
 Date Published: nan

 27 . 5 . 80 Official Journal of the European Communities No L 130/ 1 I (Acts whose publication is ' obligatory) COUNCIL REGULATION (EEC) No 1272/80 of 22 May 1980 on the conclusion of the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation Republic of Yugoslavia on trade and trade cooperation, together with the declarations and the exchange of letters annexed to the Fintfl Act are hereby approved on behalf of the Community. The texts of the Interim Agreement and of the Final Act are annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas, pending the entry into force of the Cooperation Agreement signed in Belgrade on 2 April 1980, it is necessary to approve the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation, signed in Brussels on 6 May 1980, Article 2 The President of the Council shall carry out the notification procedure provided for in Article 42 of the Interim Agreement ( 1 ). HAS ADOPTED THIS REGULATION : Article 1 Article J This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Interim Agreement between the European Economic Community and the Socialist Federal This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1980. For the Council The President G. ZAMBERLETTI (') The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .